Citation Nr: 0834811	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for diabetes mellitus 
(diabetes).

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as secondary to 
diabetes.  

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes.  

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in August 2006.  The hearing 
transcript has been associated with the claims file.  In 
December 2006 the Board denied the claims.  The veteran filed 
a timely appeal with the Court of Appeals for Veterans Claims 
(Court), and by order dated May 2008, the Court remanded the 
claim to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has diabetes as a result of 
service.  The evidence includes a VA examiner's opinion, 
based on a review of the evidence of record, that the veteran 
has insulin-dependent diabetes mellitus that resulted from a 
damaged/destroyed pancreas, secondary to chronic alcohol 
abuse.  See December 2004 VA examination record.  The 
evidence also includes a statement from a private physician 
who has treated the veteran since 1984, however, which 
indicates the physician's opinion that, according to a review 
of his charts, it was "unclear whether the pancreatitis or 
the diabetes came first".  See April 2005 Brabender 
statement.  At issue, is whether the evidence indicates that 
the veteran's diabetes was caused by the non-service 
connected pancreatitis.

The evidence currently includes medical records dating from 
the 1970s.  The evidence also indicates that that the veteran 
was awarded Social Security Administration (SSA) Disability 
benefits in 1986, but the SSA records are not associated with 
the claims file.  A review of the record suggests that the 
SSA benefits were awarded for an unrelated disability, namely 
a nervous disorder, and that the benefits were requested (and 
awarded) subsequent to the initial diagnoses of both diabetes 
and pancreatitis.  See September 1998 statement; January and 
September 2008 representative memoranda.  But see February 
2006 veteran statement.  As such, the SSA records are 
unlikely to have much probative value on the case at hand.  
Per the instructions in the May 2008 Court remand and the May 
2008 Joint Motion for Remand, however, the Board must remand 
the claim for the SSA records to be obtained.  

Because the claims of service connection for peripheral 
neuropathy and diabetic retinopathy are inextricably 
intertwined with the issue of service connection for 
diabetes, the issues of service connection for peripheral 
neuropathy and diabetic retinopathy are held in abeyance 
pending completion of the development discussed below.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




